Citation Nr: 0809577	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to December 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Waco RO that granted service connection for 
PTSD, rated 70 percent, effective August 16, 2002.  The 
veteran requested a Travel Board hearing; however, in July 
2006, he withdrew his request.

The veteran has been awarded a total disability rating based 
on individual unemployability (TDIU), also effective August 
16, 2002.  Inasmuch as such rating contemplates consideration 
of factors including the impact the veteran's service 
connected disabilities have on his employability beyond that 
reflected by a schedular rating below 100%, the matter of 
entitlement to a total rating on an extraschedular basis is 
moot, and not for consideration.  The issue has been 
characterized accordingly.


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas; it is not shown to have been 
manifested by symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name, or other symptoms of like gravity 
productive of total occupational and social impairment.   


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 (2007). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal is from the initial rating assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The veteran is exercising his right 
to appeal the rating assigned.  A February 2006 Statement of 
the Case (SOC) properly provided the veteran with notice of 
the criteria for rating PTSD, and further notice on the 
downstream issue of an increased initial rating, including of 
what the evidence showed, and why the current rating was 
assigned.  The June 2007 Supplemental SOC (SSOC) 
readjudicated the matter after the veteran had opportunity to 
respond.  

In a recent decision, Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008), the U.S. Court of Appeals 
for Veterans Claims (Court) outlined the notice that is 
necessary in a claim for an increased rating.  The Court 
held, in essence, that a claimant must be advised: that to 
substantiate such claim he must submit (ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; the diagnostic code 
criteria for a higher rating; and examples of the types of 
evidence the veteran may submit,  Notably, as this appeal is 
from the initial rating assigned, the claimant would have to 
submit evidence that the disability is more severe than 
reflected by the initial rating(s) assigned (and not 
necessarily a worsening, unless a "staged" increase is 
sought).  Furthermore, as the veteran has already been 
awarded a TDIU rating, and the benefit now sought is a total 
schedular rating, the matter of notice regarding showing 
impact on employability is moot.  

The February 2006 SOC advised the veteran of the schedular 
criteria for the next higher (100%) rating, and of the 
findings that were the basis for the conclusion that those 
schedular criteria were not met.  His substantive appeal, 
received the following month, challenging those findings 
reflects that he is well aware of what type of evidence would 
substantiate his claim.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Regarding VA's duty to assist, all necessary development has 
been completed.  The veteran's identified treatment records 
have been secured; all evidence constructively of record 
(specifically records considered by the Social Security 
Administration (SSA) has been secured.  The veteran was 
examined several times during the appeal period.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

II. Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

PTSD is assigned a 70 percent rating where the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411.

III. Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board 
will summarize the relevant evidence where appropriate, and 
the analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim. 

On review of the entire record, the Board concludes the 
veteran's PTSD disability picture most nearly approximates 
the criteria for the 70 percent schedular rating currently 
assigned, and does not support assignment of the next higher 
(100 percent) rating.  The medical evidence of record shows 
the PTSD is manifested by symptoms such as saddened affect, 
anxiety, flashbacks, nightmares, hypervigilance, emotional 
numbing, poor concentration, irritability and anger, 
depression, isolation, some occasional suicidal ideation 
(primarily in the past), and difficulty maintaining 
interpersonal relationships.  However, these symptoms are 
among those listed in the criteria for the 70 percent rating 
currently assigned.  What distinguishes a 100 percent 
schedular rating from a 70 percent schedular rating and from 
a TDIU rating is that with a 100 percent schedular rating 
there is total occupational and social impairment (to support 
the 100 percent aspect) and the total impairment is due to 
symptoms of the type and severity (or similar gravity) listed 
in the Code 9411 criteria for a 100 percent rating, outlined 
above. 

The record does not reflect that at any time during the 
appeal, the veteran's PTSD was manifested by gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, or grossly inappropriate behavior.  In 
August 2002, he was admitted to a locked unit of a VA 
treatment facility and was put on suicidal observation status 
(SOS).  On evaluation there was no evidence of psychosis, 
hallucinations, or delusions.  He was found to be in good 
touch with reality.  He did not have a thought disorder and, 
while he felt depressed to varying degrees, he reported that 
he never attempted suicide.  He reported that he had suicidal 
thoughts at times.  He reported thoughts of shooting himself, 
but that he did not possess a gun.  After being admitted, he 
related that he no longer wanted to harm himself.  His SOS 
status was discontinued shortly after admission.  Records 
from October to December 2002 note that he did not have any 
psychotic symptoms, or suicidal or homicidal ideations.  
April 2003 testing indicated that the veteran endorsed 
distorted thinking, but a PAI profile validity indicator 
suggested an over-endorsement of symptoms.  On September 2003 
metal status evaluation the veteran provided appropriate 
responses, and was pleasant and cooperative.  He denied 
suicidal or homicidal intent, and auditory and/or visual 
hallucinations.  There was no evidence of paranoia, 
delusions; loosening of associations or flight of ideas; or 
pressured speech; and his personal hygiene was appropriate.  
In November 2003, he reported that he had only been suicidal 
once (in August 2003, when he put a gun to his head).  He did 
not follow through because he thought about his son.

On April 2004 SSA mental status evaluation it was noted that 
the veteran paid adequate attention to his appearance and 
hygiene.  He responded well to questions and provided 
relevant information.  His thought process was logical, 
judgment was adequate, and he was free of hallucinations, 
delusions, and illusions.  July and August 2004 VA records 
note that the veteran did not have any suicidal or homicidal 
ideation.  In August, he denied homicidal thoughts regarding 
his wife (who was planning to divorce him).  In September 
2004, he planned to get discharged from the domiciliary after 
living there for two years.  A social worker's record 
indicated that he had adjusted well to life there and had 
been very cooperative.

On December 2004 VA examination, that veteran reported that 
he had several suicide attempts in the past (but not when 
they occurred).  The examiner found no impairment of thought 
processes or ability to communicate.  There was no evidence 
of delusions or hallucinations, and he demonstrated 
appropriate behavior.  He did endorse suicidal and homicidal 
thoughts.  It was noted that he maintained good personal 
hygiene and attended to the activities of daily living.  He 
did not have obsessive or ritualistic behavior; his impulse 
control had improved after he stopped taking drugs.  He was 
alert and oriented.

A December 2005 VA psychiatric consultation found the veteran 
cooperative, and his affect appropriate.  There was no 
evidence of delusions, hallucinations, or suicidal or 
homicidal ideation.  His insight and judgment were intact.  

As demonstrated by the record, although there have been 
inconsistent reports by the veteran of suicidal ideation, at 
no time was he shown to be in persistent danger of hurting 
himself or others.  His processes have consistently been 
intact with good communication and appropriate behavior, and 
there have been no delusions or hallucinations.  

Furthermore, the record does not show an inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) or disorientation to time or place.  VA 
records show that from 2002 to 2004 the veteran lived in a 
domiciliary (apparently after his wife "kicked him out" 
from their home.  On April 2004 SSA mental status evaluation 
it was noted that while in the domiciliary the veteran was 
responsible for his medications, the maintenance of his 
living area, and performing assigned chores.  He 
independently went to meals and appointments, consistently 
maintained appearance and personal hygiene.  

Throughout the appeal period it was noted in medical records 
(including in August 2002, December 2002, and April 2004) 
that the veteran was oriented as to person, place, and time.   
In his substantive appeal the veteran challenges some of the 
examination/evaluation findings noted above, and asserts that 
he had persistent panic attacks.  However, near continuous 
panic or depression is among the criteria for a 70 percent 
rating.  While he challenges the competence of an examiner to 
have found him fully oriented (with stable mood and effect) 
because that examiner was a physician (and not a 
psychologist), the Board finds no reason to question a 
physician's competence to make such findings, especially when 
there is no competent evidence to the contrary.  

In summary, the record does not show that at any time during 
the appeal period the veteran's PTSD was manifested by 
symptoms of a nature and intensity consistent with the 
schedular criteria for a 100 percent rating.  As was 
previously noted, he has already been assigned a TDIU rating, 
and extraschedular factors are no longer for consideration 
(because the matter of extraschedular consideration is moot).  
The preponderance of the evidence is against this claim; 
accordingly, it must be denied.


ORDER

A schedular rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


